*459ON REHEARING.
MR. Chief Justice Beard
delivered the opinion of the Court.
This snit is before us on a petition for a rehearing, in which it is urged that the construction we have given to chapter 226, p. 886, of the-Session Acts of 1887, is so narrow that it, in effect, defeats the purpose of this legislation. It is insisted that, realizing the necessity of making all foreign corporations which had agencies of any character in this State, subject to the jurisdiction of our courts, this act was passed. The argument of petitioner is that the trend of modern legislation and judicial opinion has been to open wide the doors of domestic courts for the purpose of giving suitors redress on all claims which they may have as against a foreign corporation, and that it was in view of this the statute was drafted, and its purpose can only he effected by giving it a liberal interpretation. There is no doubt, in construing statutes, that it is the duty of the courts to give effect to the intent of the lawmaking power, and to seek for that intent in every legtimate way; but it is well settled that this intention must be sought primarily in the language of the act itself, as the presumption is that the legislature has selected apt words for the expression of its will. The necessary effect of this is, where it is found upon examination that the language of the act is free from doubt or ambiguity, and expresses an intelligent and definite meaning, the-courts are bound to assume that this meaning is that which the legislature had in mind. To such an extent *460ñas this rule been recognized that, though the court is satisfied some other or different meaning was behind the legislation, and though a literal interpretation might defeat what was well understood to be the purpose of its enactment, “still the explicit declaration of the legislature is the law, and the courts are not at liberty to depart from it.” It. is only where the statute is ambiguous, or lacks precision, or is fairly susceptible to two or more interpretations, the intended meaning of the act “must be sought by the aid of all pertinent and admissible considerations. But here, as before, the object of the search is the meaning or the intention of the legislation, and the court is not at liberty, merely because it has a. choice between two constructions, to substitute for the will of the legislature its own ideas as to the justice, expediency, or policy of the law.” Black on Interpretation of Laws, 36; United States v. Fisher, 2 Cranch, 358, 2 L. Ed., 304; Doe v. Considinc, 6 Wall., 458, 18 L. Ed., 869; Woodbury v. Berry, 18 Ohio St., 456; Newell Universal Mill Co. v. Muxlow, 115 N. Y., 170, 21 N. E., 1048; Bradbury v. Wagenhorst, 54 Pa., 180.
So it is, however tempting the field, with a view of ascertaining the trend of legislation in other States upon this particular subject, into which we are invited by the counsel of petitioner, and uninteresting as it may be to confine our investigation to the examination of the statute in question, for the purpose of ascertaining the intent of the legislature in its enactment, we are satisfied, under the rule above indicated, it is *461our duty, first of all, to look to the language of the act in order to ascertain its meaning, and it is only when left in doubt, after having done this, we would be permitted to go afield in search of aid in its interpretation.
The insistence in the present case, notwithstanding disclaimer to the contrary, we think, comes to-this, that a nonresident suitor has the right to come into one of our courts and seek redress from a foreign corporation, against which he happens to have a claim, and subject that corporation to a judgment in personam by a* service of process upon an agent found in this State, whatever may be the character of that agent’s representation, either with regard to his principal or the transaction out of which the controversy arose. There is no doubt that the plaintiff in this case, nonresident though he was, had he found property of either, or both, of these foreign corporations within the jurisdiction of-the lower court, by the process of attachment issuing under other and distinct statutory provisions, could have proceeded in that court, and to the extent of the property so levied upon have obtained relief as against one or both as the case might be. But this record is one in which a personal judgment is sought,- and, if maintainable, is so alone by virtue of the act of 1887, and it was in construing it we held that the pleas to the jurisdiction, interposed by these plaintiffs in error, should have been sustained. It was said, to avail himself of the benefit of this act, the question of jurisdiction *462having been properly raised, that the plaintiff below must have shown that his controversy with these corporations grew out of a “transaction had in whole or in part within this State,” or “a cause of action arising here,” and we held, upon the facts incontrovertibly established, that the plaintiff below had no transaction, either directly or otherwise, with either of these corporations “'concerning any properties situate in this State through any agency whatever acting for it within the State,” and that “the cause of action” sued'upon did mot arise here.
We repeat, as was said in the original opinion, we are at a loss to understand how any other view can be entertained of this controversy. The plaintiffs in error were foreign corporations, in law and in fact. Neither one had any transaction' Avith the defendants in error within this State, or concerning any property . situate in the State, through any agency whatever acting for it within the State; nor did plaintiff’s cause of action arise here. Whatever injury either of them inflicted upon the plaintiff occurred outside of this State. If by failure to reice the car in which defendant’s pears were being transported, or if in negligent delay in forwarding it, the fruit was either deteriorated or destroyed, these acts of wrong were committed far beyond the borders of Tennessee. While it is true that it was not ascertained that the pears were in a worthless condition until the car reached its destination in Nashville and were there inspected, yet nevertheless, *463whatever grievance the plaintiff below may have suffered at the hands of these plaintiffs in error, it occurred outside of this State. It was this grievance that constituted the cause of action of the plaintiff in error.
In view of the statute, it matters not that agents of these corporations were found within the State upon whom process could he served. Their presence here and service of process upon them were not sufficient to give the domestic court jurisdiction. The conditions precedent to the maintenance of a suit, as against their principals, Avere those prescribed in the first section of the act, the meaning of which is clearly expressed in the second section. Failing in meeting these essential conditions, we are satisfied that this failure was necessarily fatal to the action.
It is insisted, however, that the construction which we give to this statute works great inconvenience to the owner of the property injured while being transported over a number of independent, but connecting, lines of railway, as in such a case it is particularly impossible for him, in the beginning, to fasten the responsibility for such injury upon any one of these railroads. In every case where the bill of lading stipulates that each one of the carrying roads should be responsible alone for the injury which it inflicted in transportation, this difficulty will be generally experienced. This argument, however, at inconvenient^ cannot be relied upon to aid in the construction of this statute. Particularly, however, the defendant in error is in no *464attitude to complain in this case, because upon bis own showing he had a right of action against the initial carrier, which might have been sued upon in his home court. By his testimony it appears that this carrier, in violation of an express direction given at the time of the delivery of the goods, routed them over lines other than those selected by the consignor, and provided in his waybill that the car was to be iced, or reiced, only at one point, while the agreement was that reicing was to be done by the successive carriers whenever necessity for this occurred. For these violations of instruction, we have no doubt that an action might have been maintained. Railroad Co. v. Cabinet Co., 104 Tenn., 568, 58 S. W., 303, 50 L. R. A., 729, 78 Am. St. Rep., 933.